Citation Nr: 1728002	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  09-37 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include due to exposure to herbicides.

2. Entitlement to service connection for right lower peripheral neuropathy, as secondary to diabetes mellitus, type II.

3. Entitlement to service connection for left lower peripheral neuropathy, as secondary to diabetes mellitus, type II.

4. Entitlement to service connection for right upper peripheral neuropathy, as secondary to diabetes mellitus, type II.

5. Entitlement to service connection for left upper peripheral neuropathy, as secondary to diabetes mellitus, type II.

6. Entitlement to service connection for chronic cellulitis with venous stasis, as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Robert Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1948 to May 1952. He received the Combat Infantry Badge and Korean Service Medal with five bronze stars. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In October 2014, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

The issues were remanded by the Board in December 2014 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, this claim must be remanded again for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision.

The Veteran contends that service connection for his claimed conditions are warranted.

The claims file does not reflect that the Veteran has been provided a VA medical opinion in regard to his claims for service connection for diabetes mellitus, right lower peripheral neuropathy, left lower peripheral neuropathy, right upper peripheral neuropathy, left upper peripheral neuropathy, and chronic cellulitis with venous stasis. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159 (c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below.

The claims folder reflects that the Veteran has been diagnosed with diabetes mellitus and experience symptoms related to it. Furthermore, the Veteran contends that his claimed conditions may be associated with an event, injury, or disease during his active military service.

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's claimed conditions on appeal, the Board finds the current evidence to be insufficient to decide the claims. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claims to service connection for claims on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for the claimed conditions; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA medical examination with the appropriate provider in regard to the claim of service connection for diabetes mellitus and his secondary claims.

The clinician is requested to furnish the following opinions: 

 a.) Whether it is at least as likely as not (50 percent or greater) that the Veteran's diabetes mellitus is related to, or aggravated by, his military service; 

b.) Whether it is at least as likely as not that the Veteran has right lower peripheral neuropathy that is caused by, or aggravated by, his military service;

c.) Whether it is at least as likely as not that the Veteran has left lower peripheral neuropathy that is caused by, or aggravated by, his military service;

d.) Whether it is at least as likely as not that the Veteran has right upper peripheral neuropathy that is caused by, or aggravated by, his military service;

e.) Whether it is at least as likely as not that the Veteran has left upper peripheral neuropathy that is caused by, or aggravated by, his military service; and

f.) Whether it is at least as likely as not that the Veteran has chronic cellulitis with venous stasis that is caused by, or aggravated by, his military service.

Any opinion should include a complete rationale.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If any of the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




